Title: Report from John Lenthall, 21 May 1803
From: Lenthall, John
To: Jefferson, Thomas


          
          Rough Stone & Brick work done to the south wing of
          The Capitol from May 16 to 21st
          Stone work on the West front, and the return Racks, North end of do, and in the Arches up to the Cellar window sills, on the south front,
          about 2314 Cubic feet or 93 perches
          Brick Work
          7 Beds or soffeits of Reversed Arches, on the South front, prepared with strong Gravel cement, and the Arches turned to support the piers, and 7 smaller do within the larger ones to support the Jambs of the openings containing, together, about 14,000 Bricks
          for B H Latrobe
          
            Jno Lenthall
          
        